Case 2:19-cv-10104-RGK-AFM Document 71 Filed 01/25/21 Page 1 of 3 Page ID #:3619



  1 COZEN O’CONNOR
    Valerie D. Rojas, State Bar No. 180041
  2 vrojas@cozen.com
    Angel Marti, III, State Bar No. 305300
  3 amarti@cozen.com
    601 South Figueroa Street, Suite 3700
  4 Los Angeles, CA 90017-5556
    Telephone: 213.892.7900
  5 Facsimile: 213.892.7999
  6 Attorneys for Defendant
    STATE FARM GENERAL INSURANCE COMPANY
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 NAZILA NEMAN, an individual; and             Case No. 2:19-cv-10104-RGK-AFM
   BIJAN NEMAN, an individual,
12                                              Assigned to Honorable Judge
               Plaintiffs,                      Gary Klausner
13
         vs.                                    DEFENDANT STATE FARM
14                                              GENERAL INSURANCE
   STATE FARM GENERAL                           COMPANY’S [PROPOSED] VOIR
15 INSURANCE COMPANY, and DOES                  DIRE
   1 through 10, inclusive,
16
               Defendant.                       Pre-Trial Conference:     02/01/21
17                                              Trial Date:               02/16/21
18
19
20         TO THE HONORABLE COURT:
21         Defendant State Farm General Insurance Company (“State Farm”) submits its
22 proposed questions for the Court’s voir dire examination of the jury panel:
23         1.    Have you or your partner had any training, education, or experience in any
24 of the following areas: construction, insurance, property remediation, or pool
25 maintenance or repair? If yes, please describe that experience?
26         2.    Who feels like they have a particular dislike, or had a bad experience with,
27 an insurance company?
28         3.    Who feels like they have a particular dislike, or had a bad experience, with
                                               1
Case 2:19-cv-10104-RGK-AFM Document 71 Filed 01/25/21 Page 2 of 3 Page ID #:3620



  1 a large corporation?
  2        4.     Has anyone here suffered property damage to your home or office due to
  3 winds? If yes, would you please explain the circumstances of that loss and how you
  4 repaired the damage? If yes, did you make an insurance claim on that loss? If yes, was
  5 that insurance claim resolved satisfactorily?
  6        5.     Does anyone here have a swimming pool? If yes, has your pool ever been
  7 damaged? If yes, did you make an insurance claim for that damage? If yes, was that
  8 insurance claim resolved satisfactorily?
  9        6.     Have you ever made an insurance claim? What kind of insurance policy?
10 Was the claim denied or paid? Do you think you were treated fairly? Why or why not?
11         7.     Is anyone here familiar with State Farm General Insurance Company
12 ("State Farm")? If so, what are your experiences with State Farm? What have you
13 heard or read? Are you a State Farm policyholder?
14         8.     Do you have any opinions of State Farm? Have you formed any opinions
15 about this case based upon what you have heard or read about State Farm?
16         9.     Have you ever heard or read about Bijan or Nazila Neman, who are the
17 plaintiffs in this case? If yes, what have you heard or read?
18         10.    Having heard who the parties are – two individuals and a large insurance
19 company - do you feel you are already leaning toward one side or the other? If yes,
20 what side are you leaning toward?
21         11.    Have you ever served on a jury before? How many times? Was your
22 service in federal or state court and when was that service? Was your service in a civil
23 or criminal case and did the jury reach a verdict?
24         12.    Have you ever been a Plaintiff (person suing) or a Defendant (person being
25 sued)?
26         13.    Does anyone here feel that just because this case is going to trial in federal
27 court that the Nemans must be right about their allegations against State Farm?
28         14.   [Will the fact that the Nemans have a daughter with a disability make it
                                                 2
Case 2:19-cv-10104-RGK-AFM Document 71 Filed 01/25/21 Page 3 of 3 Page ID #:3621



  1 difficult for you to be completely fair and impartial to State Farm? *Question proposed
  2 if State Farm’s motion in limine to exclude reference to the medical condition of
  3 Plaintiffs’ daughter is denied by the Court].
  4
  5 DATED: January 25, 2021               COZEN O’CONNOR
  6
  7
  8                                       By: /s/Valerie D. Rojas
                                              Valerie D. Rojas
  9                                           Angel Marti, III
10                                            Attorneys for Defendant STATE FARM
                                              GENERAL INSURANCE COMPANY
11    LEGAL\50005554\1

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
